DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1-20 filed 7/8/2021 are allowed for the reasons set forth below. 

Re Claim 1: 
Miller et al. US-PGPUB No. 2017/0339229 (hereinafter Miller based on the provisional application filing date) implicitly teaches a method for rendering a graphic to be overlaid on a portion of a media production based at least in part on a pre-generated graphic, the method comprising:
reading, via a second computing entity, a graphic object from a graphic document comprising the graphic object (
Miller teaches at Paragraph 0086 that the digital publishing system 205 controls all content and routing of content and at Paragraph 0088 that the presentation management system 210 and the presentation rendering system 215 may be implemented in the MIX service 135 and/or by one or more cloud computing resources 115 and at Paragraph 0109 media, wherever stored, locally on server 140 or with cloud-based resources 115 such as storage 125 is referenced in the logical data model 300 as an addressable….at Paragraph 0110 that content table 312 may be the hub of and link to all other data generally referred to as content data 325. Content table 312 may include live streams that are currently in progress….at Paragraph 0112 that the system 100 can receive inputs or selections to create an attribute called sports-score and add XML that contains the score, from a user via one or more interfaces.  
Miller teaches at Paragraph 0092 that the media asset manager 230 stores encoded video…can ingest hourly segments of live video from the video encoding system 225 automatically and make on-air programming available immediately every hour for clipping and re-distribution via digital channel…media assets/content may be stored in storage 125 by the media asset manager 230 and/or the video production and encoding system 235, 225 implemented in or associated with the MIX service 135. Miller teaches at Paragraph 0095 that the video delivery system 240 proxies connections between the client video player and the actual streaming video assets (live or on-demand) and integrates directly with the video encoding system 225 for live delivery and with the media asset manager 230 for on-demand video delivery. Miller teaches at Paragraph 0157 that content 490 may be bundled or associated into a package 405 by a broadcaster or encoder 110….the package 405 may include video received from one or more video feeds 266, encoded by the video encoding system 225, accessed by the media asset manager 230 and/or modified or produced by the video production system 240) ; 
wherein (a) the graphic object is a text encoding of the pre-generated graphic, (b) the graphic object comprises (i) structure information, (ii) a field populated with a pathname corresponding to a content item of the pre-generated graphic, and (iii) a first pixel attribute corresponding to a pixel of the content item, (c) the graphic object was generated by a first computing entity and the pathname references the content item stored in a first database that is local to the first computing entity, and (d) the content item is stored in the first database prior to a providing of a stream or broadcast of the media production (
Miller teaches at Paragraph 0248 that the administrator may enter allowed content sources and at Paragraph 0249 that a database of known sources may be stored locally within the system 100 and/or on a remote server.  
Miller teaches at Paragraph 0261 that a package document 2414 which may be JSON, XTML or non-structured data may include any number of atoms 2110....Package 2105....may also link to media 2418. Miller teaches at Paragraph 0173-0177 that individual pieces of code or instructions for each component 440 enable the HTML 5 based rendering of each component 440 along with target content. These components 440 are driven by custom CSS, scripting resource files and a template file that inherit data content from the rendering engine…..Visual components using the SDK are organized as files in a designated folder structure in a registered remote file store, such as component data structure 360….One or more other component files may be changed at operations 825 and 830 responsive to inputs received from a developer or user. Next, image files and java-script may be added to the component 440. Miller teaches at Paragraph 0179 uploading a component 440 and generating preview of content rendered by the component 440.  Miller teaches at Paragraph 0251 that each atom 2110 may be connected to one or more specific modular tools for the production of the assets and configured rendering components (e.g., one or more components 440) for each atom type on each target device. 
Miller teaches at Paragraph 0256 the atom or atomization engine 290 may automatically break larger portions of content into atoms 2110….and allow the atomization engine to break down the content into basic, logical text-based units automatically. The producer may then select a specific mixed-media atom type and associated media with each block of text….The system 200 may the n generate a preview of the changes. Miller teaches at Paragraph 0258-0260 that an atom package 2105 may include any number of screen/cards 2402, each including one or more atoms 2110....For example, a first screen 2405-a may include a video rendering module 2404, a text rendering module 2406, a related link rendering module 2409 and a standard footer rendering module 2410. The area of each rendering module may be configurable such that each takes up a different area of any of a variety of shapes, is located in different locations on the target device screen and/or has other different attributes…..Modules 2115 may have a web-based representation, allowing for HTML5-based preview of the content…Each rendering module 2404-2410 may be linked to a specific module 2115 (e.g., modules 2115-a, 2115-b, 2115-c) which may in turn link and/or access content, embeds meta-data 2412. Atom 2210 may be defined by an atom type 2412 which may reference any of a number of modules 2115. 
Miller teaches at Paragraph 0249 that a database of known sources may be stored locally within the system 100 and/or on a remote server or system and this way the system 100 may maintain a database of available sources. 
Miller teaches at Paragraph 0123 that video 328 which is linked to content data 312 includes stored digital video files available at some URL for inclusion in a package 314. Miller teaches at Paragraph 0221 which enables editors to view and specify package sources. Miller teaches at Paragraph 0248 that the administrator may enter allowed content sources and at Paragraph 0249 that a database of known sources may be stored on a remote server. Miller teaches at Paragraph 0173-0177 that visual components using the SDK are organized as files in a designated folder structure in a registered remote file store, such as component data structure 360….One or more other component files may be changed at operations 825 and 830 responsive to inputs received from a developer or user. 
Miller teaches at Paragraph 0112 that the system 100 can receive inputs or selections to create an attribute called sports-score and add XML that contains the score, from a user via one or more interfaces and at Paragraph 0122 that image 326, which is linked to content data 312, represents stored images stored at any URL for inclusion in packages 314 during publication….users can search and filter for image assets either as part of selecting media for inclusion in a package 314 or from the media interface itself. 
Miller teaches at Paragraph 0253 that the structure may be stored in a relational database. Miller teaches at Paragraph 0249 that a database of known sources may be stored locally within the system 100 and/or on a remote server or system. 
Miller teaches at Paragraph 0173-0177 that individual pieces of code or instructions for each component 440 enable the HTML 5 based rendering of each component 440 along with target content. These components 440 are driven by custom CSS, scripting resource files and a template file that inherit data content from the rendering engine…..Visual components using the SDK are organized as files in a designated folder structure in a registered remote file store, such as component data structure 360….One or more other component files may be changed at operations 825 and 830 responsive to inputs received from a developer or user. 
Miller teaches at Paragraph 0083 that content may be communicated by the content delivery network 130 to/from one or more devices 160 and at Paragraph 0089 that the presentation management system 210 is extensible and programmable to provide automatic and visually managed versions of presentations in multiple formats based on URL pattern and can connect to any digital device 160 via web browser); 
accessing, by the second computing entity and using the current pathname read from the graphic object, the particular content item from the second database (
Miller teaches at Paragraph 0249 that a database of known sources may be stored locally within the system 100 and this way the system 100 may maintain a database of available sources. Miller teaches at Paragraph 0144 that Components 360 in the MIX Platform 100 may reference code stored in the designated platform file system. Miller teaches at Paragraph 0143 that the presentation data structure 358 currently uses a well-defined JSON structure stored in the database and in a file structure. Miller teaches at Paragraph 0019 that a compilation and publishing process may enable a local component file structure on a local machine to be compressed. 
Miller teaches at Paragraph 0261 that each atom package 2105 may be defined by a package document 2414. A package document 2414 which may be JSON, XTML or non-structured data may include any number of atoms 2110....Package 2105....may also link to media 2418. Miller teaches at Paragraph 0173-0177 that individual pieces of code or instructions for each component 440 enable the HTML 5 based rendering of each component 440 along with target content. These components 440 are driven by custom CSS, scripting resource files and a template file that inherit data content from the rendering engine…..Visual components using the SDK are organized as files in a designated folder structure in a registered remote file store, such as component data structure 360….One or more other component files may be changed at operations 825 and 830 responsive to inputs received from a developer or user. Next, image files and java-script may be added to the component 440. Miller teaches at Paragraph 0179 uploading a component 440 and generating preview of content rendered by the component 440.  Miller teaches at Paragraph 0251 that each atom 2110 may be connected to one or more specific modular tools for the production of the assets and configured rendering components (e.g., one or more components 440) for each atom type on each target device. 
Miller teaches at Paragraph 0123 that video 328 which is linked to content data 312 includes stored digital video files available at some URL for inclusion in a package 314);

Miller teaches at Paragraph 0258-0260 that an atom package 2105 may include any number of screen/cards 2402, each including one or more atoms 2110....For example, a first screen 2405-a may include a video rendering module 2404, a text rendering module 2406, a related link rendering module 2409 and a standard footer rendering module 2410. The area of each rendering module may be configurable such that each takes up a different area of any of a variety of shapes, is located in different locations on the target device screen and/or has other different attributes…..Modules 2115 may have a web-based representation, allowing for HTML5-based preview of the content…Each rendering module 2404-2410 may be linked to a specific module 2115 (e.g., modules 2115-a, 2115-b, 2115-c) which may in turn link and/or access content, embeds meta-data 2412. Atom 2210 may be defined by an atom type 2412 which may reference any of a number of modules 2115); and
Causing, by the second computing entity, display of the graphic via a user interface (Miller teaches at Paragraph 0256 the atom or atomization engine 290 may automatically break larger portions of content into atoms 2110….and allow the atomization engine to break down the content into basic, logical text-based units automatically. The producer may then select a specific mixed-media atom type and associated media with each block of text….The system 200 may the n generate a preview of the changes).


reading, via a second computing entity, a graphic object from a graphic document comprising the graphic object, wherein (a) the graphic object is a text encoding of the pre-generated graphic, (b) the graphic object comprises (i) structure information, (ii) a field populated with a pathname corresponding to a content item of the pre-generated graphic, and (iii) a first pixel attribute corresponding to a pixel of the content item, (c) the graphic object was generated by a first computing entity and the pathname references the content item stored in a first database that is local to the first computing entity, and (d) the content item is stored in the first database prior to a providing of a stream or broadcast of the media production (
Campbell teaches at FIGS. 13-15 that the camera frames are indexed by a camera frame index (camera frame 1, camera frame 2, camera frame 3 and camera frame 4). Campbell further teaches at FIGS. 13-15 that the participants are indexed by the participant indices in the listing of the participants. Campbell teaches the graphics object in FIG. 14 such as the graphic object 1452 being a text-based encoding of the pre-generated graphic preview and comprising structure information comprising the fields of the participant picture, participant name and participant statistics populated with the corresponding pathnames for the ED Harkin corresponding to ED Harkin’s picture, the name of ED Harkin and the statistics of Ed Harkin, each content item in the graphic object 1452 is associated with a content index for the corresponding field. 
Campbell teaches at Paragraph 0040-0041 that it should be understood that the data storage component 236 may reside local from the production computing device 102 and may be configured to store one or more pieces of data for access by the production computing device 102. Campbell teaches at Paragraph 0050 a production computing device user may log into the production portal to provide production features to viewer and at Paragraph 0060 that statistics settings are also provided in the user interface 1050 for the production computing device user to select the statistics, the source of the statistics, the visual effect of the statistics such as color, font and size. 
Campbell teaches at Paragraph 0040-0041 that it should be understood that the data storage component 236 may reside local from the production computing device 102 and may be configured to store one or more pieces of data for access by the production computing device 102…..the production logic 144b may reside in the memory component 140 and may be configured to cause the processor 230 to receive content form the content viewer computing device 110. 
Campbell teaches at Paragraph 0050 a production computing device user may log into the production portal to provide production features to viewer and at Paragraph 0060 that statistics settings are also provided in the user interface 1050 for the production computing device user to select the statistics, the source of the statistics, the visual effect of the statistics such as color, font and size. 
Campbell teaches at Paragraph 0049 that the production portal may be configured for communicating with any type of social network where users of the social network provide personal information, regardless whether the social network is a performance social network or other type of social network. The performance portal may be configured to automatically utilize information from the social network in the production and/or update information on the social network as a result of the production. Campbell teaches at Paragraph 0070 that this information and/or a photo of Ed Harkin may be retrieved from Ed Harkin’s profile on the performance social network. The production computing device 102 can send an update to Ed Harkin’s performance statistics on the performance social (portal). Accordingly, the performance portable has its own database for updating and storing performance statistics.
Campbell teaches reading the visual effect color, font and size settings encoding the statistics data which is linked to a source file in the database and the visual settings encoding the pre-generated statistics and comprising the layout structure information and one or more text fields corresponding to the one or more text items of the pre-generated statistics.  
Campbell teaches at Paragraph 0060 that position settings may also be provided that relate to the position of the graphic, the position of a participant photograph, the position of text, and/or other position effects…..Statistics settings are also provided in the user interface 1050 for the production computing device user to select the statistics that are provided, the source of the statistics, the visual effect of the statistics (such as color, font, size, etc.) and;/or other statistical settings. 
Campbell teaches at Paragraph 0066 that the broadcast frame 1254 may provide the audio and/or video feeds that are being broadcast to one or more viewers. Campbell teaches at FIG. 5 and Paragraph 0047, in response to selection of the season stats option 552, the content viewer may be provided with individual season performance statistics of the participant of the user interface 550. In response to selection of my content option 554, the content viewer may be provided with imagery, audio content, video content of the participant (encoded in the content of the broadcast frame). Campbell teaches at Paragraph 0067 that the production computing device user may select a goals per game template graphic to include into the broadcast. By selecting one or more participants from the participant frame, the product computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic. 
Campbell teaches at Paragraph 0056 that the data option 958 may be configured to provide options for the production computing device user to determine what types of data may be utilized. The data options 958 may include one or more sources (pathnames such as the performance social network, a statistical database, etc.)…The data option 958 may be utilized to specifically identify a feature person, group and/or subject for the pre-game statistics, video data, audio data, image data, and/or other data may be configured and provided in the pre-game production. 
Campbell at least teaches at FIGS. 4-6 that 422f graphic template of FIG. 4 as shown in FIG. 5 and the Seasons Stats 552 graphic template of FIG. 5 as shown in FIG. 6 where the participant photograph and the sport statistics text (such as the Seasons Totals or the participant name) are the two fields that are combined to populate the detailed template. Moreover, the insert graphics in FIG. 13 is also configured as a graphic template. Campbell also teaches at FIGS. 13-14 and Paragraph 0071-0072 the graphic template 1452 is displayed in response to selection of the insert graphic option 1360 wherein the graphic template 1452 includes two fields such as the image of Ed Harkin (the pathname or the filename) and the selected statistic. 
Campbell teaches at Paragraph 0060 that position settings may also be provided that relate to the position of the graphic, the position of a participant photograph, the position of text, and/or other position effects…..Statistics settings are also provided in the user interface 1050 for the production computing device user to select the statistics that are provided, the source of the statistics, the visual effect of the statistics (such as color, font, size, etc.) and;/or other statistical settings. 
Campbell teaches at Paragraph 0006-0008 and Paragraph 0033 that the production computing device 102 receives the video data and may access statistical and/or other data from the social network device 106. Campbell teaches at Paragraph 0070 that this information and/or a photo of Ed Harkin may be retrieved from Ed Harkin’s profile on the performance social network. The production computing device 102 can send an update to Ed Harkin’s performance statistics on the performance social network portal. 
Campbell teaches that that the graphic object was generated by the social network device 106 and the one or more pathnames correspond to the statistical content and video/image/audio content of the participant stored in the local statistical database accessible locally by the social network device 106 and at Paragraph 0056 the data option 958 may include one or more sources such as the performance social network, a statistical database. 
Campbell teaches at Paragraph 0049 that the production portal may be configured for communicating with any type of social network where users of the social network provide personal information, regardless whether the social network is a performance social network or other type of social network. The performance portal may be configured to automatically utilize information from the social network in the production and/or update information on the social network as a result of the production. Campbell teaches at Paragraph 0070 that this information and/or a photo of Ed Harkin may be retrieved from Ed Harkin’s profile on the performance social network. The production computing device 102 can send an update to Ed Harkin’s performance statistics on the performance social (portal). Accordingly, the performance portal has its own database for updating and storing performance statistics.
Campbell teaches at Paragraph 0040-0041 that it should be understood that the data storage component 236 may reside local to or and/or remote from the production computing device 102 and may be configured to store one or more pieces of data for access by the production computing device 102…..the production logic 144b may reside in the memory component 140 and may be configured to cause the processor 230 to receive content from the content viewer computing device 110. 
Campbell teaches at Paragraph 0006-0008 and Paragraph 0033 that the production computing device 102 receives the video data and may access statistical and/or other data from the social network device 106 and at Paragraph 0056 that the data option 958 may be configured to provide options for the production computing device user to determine what types of data may be utilized. The data option 958 may include one or more sources such as the performance social network, a statistical database and at Paragraph 0066 that the statistics may be retrieved from the performance social network and/or from other sources); 
accessing, by the second computing entity and using the current pathname read from the graphic object, the particular content item from the second databas (Campbell teaches at FIGS. 13-15 that the camera frames are indexed by a camera frame index (camera frame 1, camera frame 2, camera frame 3 and camera frame 4). Campbell further teaches at FIGS. 13-15 that the participants are indexed by the participant indices in the listing of the participants. Campbell teaches the graphics object in FIG. 14 such as the graphic object 1452 being a text-based encoding of the pre-generated graphic preview and comprising structure information comprising the fields of the participant picture, participant name and participant statistics populated with the corresponding pathnames for the ED Harkin corresponding to ED Harkin’s picture, the name of ED Harkin and the statistics of Ed Harkin, each content item in the graphic object 1452 is associated with a content index for the corresponding field. 
Campbell teaches at Paragraph 0040-0041 that it should be understood that the data storage component 236 may reside local from the production computing device 102 and may be configured to store one or more pieces of data for access by the production computing device 102…..the production logic 144b may reside in the memory component 140 and may be configured to cause the processor 230 to receive content form the content viewer computing device 110. Campbell teaches at Paragraph 0050 a production computing device user may log into the production portal to provide production features to viewer and at Paragraph 0060 that statistics settings are also provided in the user interface 1050 for the production computing device user to select the statistics, the source of the statistics, the visual effect of the statistics such as color, font and size. 
Campbell teaches at Paragraph 0032 that the production computing device 102 may include a memory component 140 and at Paragraph 0033 the production computing device 102 receives the video data and may access statistical and/or other data from the social network device 106 and at Paragraph 0037 that a data storage component 236 stores profile data and content data. 
Campbell teaches at Paragraph 0056 that the data option 958 may be configured to provide options for the production computing device user to determine what types of data may be utilized. The data options 958 may include one or more sources (such as the performance social network, a statistical database, etc.)…The data option 958 may be utilized to specifically identify a feature person, group and/or subject for the pre-game statistics, video data, audio data, image data, and/or other data may be configured and provided in the pre-game production. 
Campbell at least teaches at FIGS. 4-6 that 422f graphic template of FIG. 4 as shown in FIG. 5 and the Seasons Stats 552 graphic template of FIG. 5 as shown in FIG. 6 where the participant photograph and the sport statistics text (such as the Seasons Totals or the participant name) are the two fields that are combined to populate the detailed template. Moreover, the insert graphics in FIG. 13 is also configured as a graphic template. Campbell also teaches at FIGS. 13-14 and Paragraph 0071-0072 the graphic template 1452 is displayed in response to selection of the insert graphic option 1360 wherein the graphic template 1452 includes two fields such as the image of Ed Harkin (the pathname or the filename) and the selected statistic);  
rendering, by the second computing entity, a graphic comprising the particular content item accessed form the second database, the particular content item positioned within the graphic based on the field comprising the current path and the structure information (
Campbell teaches at Paragraph 0032 that the production computing device 102 may include a memory component 140 and at Paragraph 0033 the production computing device 102 receives the video data and may access statistical and/or other data from the social network device 106 and at Paragraph 0037 that a data storage component 236 stores profile data and content data. 
Campbell teaches at Paragraph 0040-0041 that it should be understood that the data storage component 236 may reside local to or and/or remote from the production computing device 102 and may be configured to store one or more pieces of data for access by the production computing device 102…..the production logic 144b may reside in the memory component 140 and may be configured to cause the processor 230 to receive content form the content viewer computing device 110. 
Campbell teaches at Paragraph 0066 that the broadcast frame 1254 may provide the audio and/or video feeds that are being broadcast to one or more viewers. Campbell teaches at FIG. 5 and Paragraph 0047, in response to selection of the season stats option 552, the content viewer may be provided with individual season performance statistics of the participant of the user interface 550. In response to selection of my content option 554, the content viewer may be provided with imagery, audio content, video content of the participant (encoded in the content of the broadcast frame). Campbell teaches at Paragraph 0067 that the production computing device user may select a goals per game template graphic to include into the broadcast. By selecting one or more participants from the participant frame, the product computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic. 

Campbell teaches at Paragraph 0056 that the data option 958 may be configured to provide options for the production computing device user to determine what types of data may be utilized. The data options 958 may include one or more sources (such as the performance social network, a statistical database, etc.)…The data option 958 may be utilized to specifically identify a feature person, group and/or subject for the pre-game statistics, video data, audio data, image data, and/or other data may be configured and provided in the pre-game production. 
Campbell at least teaches at FIGS. 4-6 that 422f graphic template of FIG. 4 as shown in FIG. 5 and the Seasons Stats 552 graphic template of FIG. 5 as shown in FIG. 6 where the participant photograph and the sport statistics text (such as the Seasons Totals or the participant name) are the two fields that are combined to populate the detailed template. Moreover, the insert graphics in FIG. 13 is also configured as a graphic template. Campbell also teaches at FIGS. 13-14 and Paragraph 0071-0072 the graphic template 1452 is displayed in response to selection of the insert graphic option 1360 wherein the graphic template 1452 includes two fields such as the image of Ed Harkin (the pathname or the filename) and the selected statistic); 
Campbell teaches at Paragraph 0066 that the broadcast frame 1254 may provide the audio and/or video feeds that are being broadcast to one or more viewers. Campbell teaches at FIG. 5 and Paragraph 0047, in response to selection of the season stats option 552, the content viewer may be provided with individual season performance statistics of the participant of the user interface 550. In response to selection of my content option 554, the content viewer may be provided with imagery, audio content, video content of the participant (encoded in the content of the broadcast frame). Campbell teaches at Paragraph 0067 that the production computing device user may select a goals per game template graphic to include into the broadcast. By selecting one or more participants from the participant frame, the product computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic. 
Campbell teaches at Paragraph 0041 that the memory component 140 includes the operating logic 242, the social networking logic 144a and the production logic 144b. The memory component 140 may be configured to cause the processor 230 to receive content from the content viewer computing device 110 as well as provide the content to other content viewer computing devices. 
Campbell teaches at Paragraph 0056 that the data option 958 may be configured to provide options for the production computing device user to determine what types of data may be utilized. The data options 958 may include one or more sources (such as the performance social network, a statistical database, etc.)…The data option 958 may be utilized to specifically identify a feature person, group and/or subject for the pre-game statistics, video data, audio data, image data, and/or other data may be configured and provided in the pre-game production. 
Campbell at least teaches at FIGS. 4-6 that 422f graphic template of FIG. 4 as shown in FIG. 5 and the Seasons Stats 552 graphic template of FIG. 5 as shown in FIG. 6 where the participant photograph and the sport statistics text (such as the Seasons Totals or the participant name) are the two fields that are combined to populate the detailed template. Moreover, the insert graphics in FIG. 13 is also configured as a graphic template. Campbell also teaches at FIGS. 13-14 and Paragraph 0071-0072 the graphic template 1452 is displayed in response to selection of the insert graphic option 1360 wherein the graphic template 1452 includes two fields such as the image of Ed Harkin (the pathname or the filename) and the selected statistic. 
Campbell teaches at Paragraph 0060 that position settings may also be provided that relate to the position of the graphic, the position of a participant photograph, the position of text, and/or other position effects…..Statistics settings are also provided in the user interface 1050 for the production computing device user to select the statistics that are provided, the source of the statistics, the visual effect of the statistics (such as color, font, size, etc.) and;/or other statistical settings. 
Campbell teaches at FIG. 5 and Paragraph 0047, in response to selection of the season stats option 552, the content viewer may be provided with individual season performance statistics of the participant of the user interface 550. In response to selection of my content option 554, the content viewer may be provided with imagery, audio content, video content of the participant. Campbell teaches at Paragraph 0067 that the production computing device user may select a goals per game template graphic to include into the broadcast. By selecting one or more participants from the participant frame, the product computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic). 
Campbell teaches at Paragraph 0070 that this information and/or a photo of Ed Harkin may be retrieved from Ed Harkin’s profile on the performance social network. The production computing device 102 can send an update to Ed Harkin’s performance statistics on the performance social network portal).  
Choi US-PGPUB No. 2016/0198200 (hereinafter Choi) implicitly teaches the claim limitation: “analyzing, by the second computing entity, a second pixel attribute of a pixel of a particular content item based at least in part on the first pixel attribute read from the graphic object to determine whether the content item has been updated since the pre-generated graphic was built, wherein the particular content item is stored in a second database that is local to the second computing entity and the particular content item is accessed from the second database based at least in part on a pathname (a) read from the graphic object and (b) corresponding to the content item” (
However, the logo (template) is pre-stored as a second file in the second storage (second database) in the electronic device 100 prior to the broadcasting of the updated content from the broadcasting server and is independent of the broadcast of the subsequent media production. Choi teaches at Paragraph 0064 that the data region is a region in which data that is generated in accordance with the use of the electronic device 100 is stored (as a second file). Choi teaches at Paragraph 0065 that the storage module 150 of the electronic device 100 may pre-store a template that corresponds to a server that provides the content. Choi teaches at Paragraph 0100 that the video processing unit 131 may track the template of the content that is current being displayed and may determine whether the generated template matches the pre-stored template (as a second file) in the second storage 150 (second database) of the electronic device 100 (FIG. 3). 
Choi teaches that the electronic device 100 stores the second file of the video content contained in the pre-stored template for the content displayed on the display module 140 and at Paragraph 0090 that the video processing unit 131 may compare the generated template (logo) 410 with a pre-stored template. 
Choi teaches that the updated template is stored in the broadcasting server providing the content (as a first file). Choi teaches at Paragraph 0148 that the processor 130 extracting video identification information (signature) associated with the content of the broadcasting server and at Paragraph 0124 that the signature (video identification information) is pre-stored in the server and at Paragraph 0071 that a digital signature is pre-stored in the external server. Choi teaches at Paragraph 0071 and Paragraph 0075 that the template corresponding to the content from the broadcasting server or the signature (logo) is pre-stored in the external server and at Paragraph 0091 the related template information is received from the external server. Choi teaches at Paragraph 0044 that the FP database 220 may store the video identification information. It is understood that Choi’s server stores the content and the associated logo as a first file. 
Choi teaches that the broadcasting server providing the content that is currently displayed on the display module 140 stores the first file of the video content as Choi teaches at Paragraph 0036 a template corresponding to a broadcasting server that provides the content and at Paragraph 0072 that the template may be a logo that includes text information and video information corresponding to each broadcasting server. 
Choi teaches that the broadcasting server providing the content that is currently displayed on the display module 140 stores the second file of the video content as Choi teaches at Paragraph 0036 a template corresponding to a broadcasting server that provides the content and at Paragraph 0072 that the template may be a logo that includes text information and video information corresponding to each broadcasting server. 
Choi teaches that the electronic device 100 stores the first file of the video content contained in the pre-stored template for the content displayed on the display module 140 and at Paragraph 0090 that the video processing unit 131 may compare the generated template (logo) 410 with a pre-stored template. 
Choi teaches at Paragraph 0043 that the video identification information is received (as a first file) from the electronic device 100 and at Paragraph 0044 that the FP database 220 may store the video identification information that is received from the FP matching unit 210 and at Paragraph 0075 if the comparison of the pre-stored template with the template corresponding to the content that is being displayed on the screen. 
Choi teaches at Paragraph 0034 that the video identification information may be generated based on video data values, e.g., pixel data values associated with the content. For example, extraction of the video identification information may include generating a signature corresponding to the captured video. 
Choi teaches at Paragraph 0071 that in the case of comparing the captured signature with the signature pre-stored in the external server, it becomes possible to compare video data values constituting the content, e.g., pixel data values and at Paragraph 0043 that FP matching unit 210 may select a broadcasting server that corresponds to the signature that is received from the FP database 220. 
Choi teaches at FIG. 4 and Paragraph 0091 that the template 410 may be of a logo that includes text information and video information identifying a particular broadcasting server and the storage module 150 may pre-store the template corresponding to the broadcasting server and at Paragraph 00114 that the processor 130 identifies the broadcasting server that provides the content being displayed by the display module 140…through comparison of the extracted multimedia signature of the captured screen of the content with the multimedia signature pre-stored in the server. 
Choi teaches analyzing by the video processing unit 131 an attribute of the one or more pixels (pixel data values) of a logo to determine whether the logo 410 referenced by a current pathname (within a first broadcasting server) has been updated since the pre-generated graphic was built as shown in FIG. 4 that the logo 410 has been updated. In response to determining the logo 410 has been updated, identifying by the video processing processor 131 a current broadcasting server for a current version of the logo 410. 
Choi teaches at Paragraph 0099 that the video processing unit 131 may compare generated template (e.g., logo) 610 with the pre-stored template that corresponds to the broadcasting server. 
Choi teaches at Paragraph 0071 comparing the captured signature with the signature pre-stored in the external server to compare video data values constituting the content (e.g., the pixel data values, the pixel distribution data values) and at Paragraph 0072 that the video processing unit 131 of the processor 130 may determine whether the broadcasting server that provides the content being displayed on the screen is changed on the basis of the result of the comparison. Choi teaches at FIG. 13 and Paragraph 0146 that extracting video identification information (including the attribute of one or more pixels of the logo) of content using an image signature (pixel data values) associated with one or more video frames that are part of the content and receiving content ID information and reproduction position information from external server and thus identifying a current pathname for the current version of the content). 

Lee et al. US-PGPUB No. 2016/0261929 (hereinafter Lee) explicitly teaches the claim limitation: “analyzing, by the second computing entity, a second pixel attribute of a pixel of a particular content item based at least in part on the first pixel attribute read from the graphic object to determine whether the content item has been updated since the pre-generated graphic was built, wherein the particular content item is stored in a second database that is local to the second computing entity and the particular content item is accessed from the second database based at least in part on a pathname (a) read from the graphic object and (b) corresponding to the content item” (
Lee’s current version of the sport-related content including the event region including the score section and the playing time section was previously stored in the storage 160 (second database) prior to and independent of the subsequent media production. 
Lee teaches at Paragraph 0220 storing a matching result in the storage 160 and at Paragraph 0260 that the storage 160 may store a content which is being viewed or a recorded content which has been recorded according to a request of a user.
In a non-limiting example, Lee inherently teaches that the sport-related content including the event region from the input image frame such as the soccer related content including the event region with the score image received from (stored as an image frame file in the first database of) the broadcast server is stored as a first image frame file in the broadcast server as Lee teaches at Paragraph 0189 that the controller 130 detects a region corresponding to the detected event region from the input image frame (first file) and at Paragraph 0191 the controller 130 determines whether or not a region corresponding to the event region exists in the image frame (first file)….the event detector 131 may detect the pixel regions of which the variables are maintained to 1 among the variables of the first image frame as an event region. 
Lee teaches at Paragraph 0096 that the receiver 110 receives a content such as a terrestrial broadcast from the broadcast server and at Paragraph 0098 that the summary content may be a highlight image of a content which is streamed (as a first file) by a broadcast server and at Paragraph 0120 that a sport-related content received from the broadcast server or the content server may further include additional data including subtitle information in a text form as well as video and audio data…The controller 130 may analyze the additional data added to the sport-related content and detect as an event section and an image section and at Paragraph 0303 that the content information requested by the user may be a content which is streamed (a first file) in real time through a broadcast server or a recorded content (a second file) which is previously stored prior to subsequent media broadcast/production. 
Lee teaches that the soccer-related content including the event region with the score image is previously stored as a second file in the storage 160 of the broadcast receiving apparatus 100 prior to subsequent media broadcast/production. 

Lee teaches at Paragraph 0204 that the event detector 131 may determine the preset pixel region as the score section or region on the basis of the pixel region in which the number is detected….match the generated source information with the previously detected event region and store a matching result in the storage 160 and at Paragraph 0235 that in response to the numbers recognize from the score section being different from each other, the controller 130 may determine that the event is generated and at Paragraph 0256 that the broadcast receiving apparatus 100 updates the stored event region and source information with the region corresponding to the event region and the source information (including the score section) for the region.  
Lee teaches at Paragraph 0095 that the broadcast receiving apparatus 100 is a terminal device capable of receiving contents from a broadcast server. 
Lee teaches comparing the raw color value of the pixel of the score image provided in the scoreboard object encoding the scoreboard graphic at FIG. 9A/12 to a raw color value of a corresponding pixel extracted from a stored score image corresponding to the score section field name of the scoreboard object and at Paragraph 0098 that the summary content may be a highlight image of a content which is streamed by a broadcast server or which is recorded or stored in the storage 160 and at Paragraph 0119 that the receiver 110 may receive a sport-related content and event information regarding the sport from the broadcast server and at Paragraph 0162 in response to the broadcast receiving apparatus 100 receiving a content from a broadcast server or a content server, the broadcast receiving apparatus 100 analyzes at last one of video and audio data in the received content and detects at least one event section and at Paragraph 0164 the broadcast receiving apparatus 100 may detect an event of the content, determine a content summary section and generate a summary content using an event detection module and at Paragraph 0206 in response to the region indicating the score, a single number image may be displayed and at Paragraph 0207 that the event detector 131 may generate source information including the score section and match the generated source information with the previously detected event region and at Paragraph 0214 that the controller 130 determines whether or not a score section is included in the stored source information in connection with the previously detected event region….the controller 130 senses generation of an event according to change of the numbers in the score section and at Paragraph 0218 that the controller 130 may recognize numbers from the score sections of the first and section event regions, compare the recognized numbers and determines that the event is generated in response to the recognized numbers being different from each other….the controller 130 updates the first event region and the source information stored in the storage 160 with the second event region and source information related to the second event information….in response to an image frame being input after the event region and the source information are updated, the controller 131 may detect a new event region on the basis of the updated event region and source information. 
From the above, it is noted that Lee teaches comparing the previously detected event region (old event region) within the stored source information with the new event region of the input image frame received from the broadcast server or the storage 160 to determine whether there is an update in the score section within the event region. The comparison between the score section of new event region of the input image frame and the score section of the old event region of the previous frame where the score section of old event region of the previously detected event region is stored corresponding to the score section field name/location (pathname) within the source information. 
From the overall disclosure of Lee, the comparison between the pixel regions is performed by comparing the pixel (color) values of the old pixel region of the previously detected event region and the pixel (color) values of the new pixel region of the input image frame by calculating the pixel (color) value differences to determine whether there an update in the score section/image). 

The prior art references do not anticipate or suggest the new claim limitation of “in response to determining that the content item has been updated since the pre-generated graphic was built, identifying, by the second computing entity, a current pathname indicating a second file in which the particular content item is stored in the second database stored locally by the second computing entity, updating, by the second computing entity, the graphic object to (a) remove the pathname corresponding to the content item, and (b) include the current pathname in a field from which the pathname corresponding to the content item was removed” in a method for rendering a graphic to be overlaid on a portion of a media production based at least in part on a pre-generated graphic, set forth in the base claim 1.  The base claims 8 and 15 are allowed for the same reasons as the claim 1. The dependent claims 2-7 are dependent upon the claim 1 and are allowed for the same reasons as the claim 1. The dependent claims 9-14 are dependent upon the base claim 8 and are allowed for the same reasons as the base claim 8. The dependent claims 16-20 are dependent upon the base claim 15 and are allowed for the same reasons as the base claim 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.